Citation Nr: 1752310	
Decision Date: 11/15/17    Archive Date: 11/22/17

DOCKET NO.  09-27 116	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUES

1.  Entitlement to service connection for a low back disability, to include as secondary to service-connected disabilities.  

2.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).  


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

B. Garcia, Associate Counsel


INTRODUCTION

The Veteran served on active duty from April 1968 to May 1975.  

These matters come before the Board of Veterans' Appeals (Board) from April 2008 (TDIU) and May 2012 (low back) rating decisions by a Department of Veterans Affairs (VA) Regional Office (RO).  

In May 2014, the Veteran testified at a Board videoconference hearing before the undersigned VLJ.  The claims file includes a transcript of the proceeding.  

The Board remanded the Veteran's claims in July 2014 and December 2015 for additional development.  While the matters on appeal originally included entitlement to service connection for bilateral hearing loss and tinnitus, the RO granted service connection for these disabilities in a June 2016 rating decision, which constitutes full grants of the benefits sought.  See AB v. Brown, 6 Vet. App. 35 (1993).  As such, these matters are no longer before the Board.  

As noted in the Board's December 2015 remand order, the issue of entitlement to service connection for a bilateral knee disability, to include as secondary to service-connected disabilities, has been raised by the record in a March 1999 notice of disagreement, but it has not been addressed by the Agency of Original Jurisdiction (AOJ).  See also September 2013 VA primary care outpatient note.  Therefore, the Board does not have jurisdiction over this issue, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2017).   

The appeal is REMANDED to the AOJ.  VA will notify the Veteran if further action is required.  

REMAND

While the Board regrets any additional delay in the adjudication of the Veteran's claims, a remand is necessary to ensure compliance with the Board's prior remand directives.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).  

As noted in the Board's December 2015 remand order, at his May 2014 hearing, the Veteran maintained that an evaluation of his back was performed at a VA facility in the late 1980s or early 1990s.  As these records did not appear to be associated with the claims file, the AOJ was directed to obtain any outstanding VA treatment records, to include any reports or progress notes regarding an examination of the Veteran's back in the late 1980s or early 1990s.  Following the Board's remand, the AOJ obtained records from the Denver VAMC beginning from July 1998.  In a July 2017 report of general information, the AOJ noted that relevant records from the Denver VAMC beginning from June 16, 1998, did not exist.  As there is no indication that the AOJ attempted to obtain treatment records dated prior to June 1998, the Veteran's claim must be remanded to attempt to obtain these records, as they might be pertinent to the Veteran's claim.  See id.  

With respect to the Veteran's TDIU claim, the Board directed the AOJ to undertake development to obtain any records regarding the Veteran's employment with the United States Postal Service (USPS) and any outstanding records regarding VA vocational rehabilitation.  According to an April 2016 duty to assist letter that was sent to the Veteran, the AOJ was seeking to obtain copies of any records regarding employment with the USPS and any records regarding VA vocational rehabilitation.  However, these records have not been associated with the claims file, nor is there any other indication that these records were requested.  Therefore, on remand, the AOJ should make appropriate attempts to obtain these records.  See id.  

Accordingly, the case is REMANDED for the following action:

1.	Contact the Veteran, and, with his assistance, identify any outstanding records of pertinent medical treatment from VA or private health care providers.  In particular, the AOJ should obtain any outstanding VA treatment records pertaining to the Veteran's back from the late 1980s or early 1990s, to include any reports or progress notes.  

Follow the procedures for obtaining the records as set forth by 38 C.F.R. § 3.159(c), and obtain new VA Form 21-4142 releases if necessary.  If VA attempts to obtain any outstanding records that are unavailable, the Veteran and his representative should be notified in accordance with 38 C.F.R. § 3.159(e).  

2.	The AOJ should undertake appropriate development to obtain any records regarding the Veteran's employment with the USPS, to include the type of work performed, any relevant training performed, and any records regarding a possible medical disability retirement.  The Veteran's assistance should be requested as needed.  All obtained records should be associated with the evidentiary record.  If the search for employment records from USPS yields negative results, the claims file must be properly documented as to the unavailability of such records.  

3.	The AOJ should undertake appropriate development to obtain any outstanding records pertaining to VA vocational rehabilitation.  All obtained records should be associated with the evidentiary record.  If the search for vocational rehabilitation records yields negative results, the claims file must be properly documented as to the unavailability of such records.  

4.	After completing the development requested above, in addition to any other development deemed necessary by the AOJ, readjudicate the Veteran's claims.  If any of the benefits sought are not granted in full, the AOJ should furnish the Veteran and his representative a Supplemental Statement of the Case and afford an opportunity to respond.  The claims file should then be returned to the Board for further appellate review.  

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).  




_________________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).  

